FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TANIA IVETTE VENEGAS-GALAZ,                      No. 12-72863

               Petitioner,                       Agency No. A099-634-607

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Tania Ivette Venegas-Galaz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

deny the petition for review.

      In denying Venegas-Galaz’s claims for asylum and withholding of removal

the BIA upheld the IJ’s adverse credibility determination. Venegas-Galaz does not

raise any challenge to this dispositive determination. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived). Thus, we deny the petition.

      PETITION FOR REVIEW DENIED.




                                         2                                   12-72863